Gary G. Colbath
Assistant Federal Defender
FEDERAL PUBLIC DEFENDER
FOR THE DISTRICT OF ALASKA
425 G Street, Suite 800
Anchorage, Alaska 99501
(907) 646-3400
(907) 646-3480 fax
Email: gary_colbath@fd.org

Counsel for Defendant Mathew Moi


                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


UNITED STATES OF AMERICA,                      Case No. 3:19-cr-00112-TMB-DMS
                     Plaintiff,                UNOPPOSED JOINT MOTION TO
      vs.                                      APPEAR BY VIDEO
                                               TELECONFERENCE BY
JORDAN JEROME SHANHOLTZER, a/k/a               MATTHEW MOI, KENNETH FORD,
“Two-3”, a/k/a “23”; MATTHEW WILSON            MYRICK ELLIOTT
MOI, a/k/a “Matt Matt”; KENNETH
ANTONIO KIARE FORD, a/k/a “Keyes”,
MYRICK ANTHONI ELLIOTT; ISAIAH
MICHAEL RODERICK, a/k/a “Izzy”; and
MARVIN NELSON, a/k/a “Unc”, a/k/a “Old
School”,
                     Defendants.

       Defendants, Mathew Moi, Kenneth Ford, and Myrick Elliot through their respective

counsel, jointly move this Court to permit each of them to appear together by video

teleconference (“VTC”) at the evidentiary hearing now scheduled in this matter before the

Court on March 15, 2021.           Defendants MOI, FORD, and ELLIOTT (and Lamson

Soneoulay, 3:20-cr-00021-TMB-DMS) are all housed at Goose Creek Correctional Center

(“GCCC”). GCCC has indicated that they can put all four individuals in the same room




     Case 3:19-cr-00112-TMB-DMS Document 270 Filed 03/08/21 Page 1 of 3
during the hearing and have them available in one place to watch the hearing together on

one single connection.

        Proceeding in this fashion will prevent the necessity of the Department of

Corrections (“DOC”) or the U.S. Marshals from having to transport or interact with these

defendants. It will also avoid them losing their current placement at GCCC. If they leave

GCCC for attendance at court, DOC may not place them back at the facility thereby risking

their loss of property, medical care, programming, and other correctional conditions now

in place for each of them at GCCC.

        The criminal justice calendaring technician for GCCC has reserved a VTC unit and

a block of time for calendaring of this hearing already. Counsel can provide the Court’s

scheduling clerk with the contact video IP address and arrangements should be in place if

the Court grants this motion.

        The government, through Assistant United States Attorney Kelly Cavanaugh, does

not oppose this motion.

        If the Court will not, or logistics prevent, the granting of this motion, then each of

the above named Defendants consents to WAIVE his personal appearance in all respects

at the evidentiary hearing and wishes to proceed through counsel alone without

participating in the hearing in any respect so as not to be moved from GCCC.

//

//

//
United States v. Shanholtzer, et al
Case No. 3:19-cr-00112-TMB-DMS                                                      Page 2 of 3



      Case 3:19-cr-00112-TMB-DMS Document 270 Filed 03/08/21 Page 2 of 3
         DATED this 8th day of March, 2021.

                                                                 Respectfully submitted,
                                                                 FEDERAL PUBLIC DEFENDER
                                                                 FOR THE DISTRICT OF ALASKA
                                                                 /s/ Gary G. Colbath
                                                                 Gary G. Colbath
                                                                 Assistant Federal Defender


                   Certificate of Service:
I hereby certify that I electronically filed the foregoing and
any attachments with the Clerk of Court for the United
States District Court for the District of Alaska by using the
district’s CM/ECF system on March 8, 2021. All
participants in this case are registered CM/ECF users and
will be served by the district’s CM/ECF system.
/s/ Gary G. Colbath




United States v. Shanholtzer, et al
Case No. 3:19-cr-00112-TMB-DMS                                                                Page 3 of 3



       Case 3:19-cr-00112-TMB-DMS Document 270 Filed 03/08/21 Page 3 of 3
